       Case 2:19-bk-14626-NB Doc 38 Filed 05/01/19 Entered 05/01/19 14:56:22                                          Desc
                           Notice of Dismissal (Generic) Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                       255 East Temple Street, Los Angeles, CA 90012

                                               NOTICE OF DISMISSAL
    DEBTOR INFORMATION:                                                           BANKRUPTCY NO. 2:19−bk−14626−NB
    XELAN Prop 1, LLC
                                                                             CHAPTER 11
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): N/A
    Employer Tax−Identification (EIN) No(s).(if any): 46−2882425
    Debtor Dismissal Date: 5/1/19


    Address:
    458 Doheny Dr., #1889
    Los Angeles, CA 90069


You are notified that an order was entered DISMISSING the above−captioned case and vacating the discharge if previously
entered.
The Court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.


ORDER DISMISSING CASE WITH PREJUDICE ENTERED
05/01/2019


                                                                                 For The Court,
Dated: May 1, 2019                                                               Kathleen J. Campbell
                                                                                 Clerk of Court




Form ntcdsm−ndms Rev. 06/2017                                                                                             38 / SMZ
